DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered.


Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
On line 11 of claim 1, the word “includes” should be changed to --including-- for purposes of proper grammatical form and also so as to be consistent with the wording in claim 1, on line 7.
On the last line of claim 1, the word --signal—should be inserted after “standby” (and note that the same insertion is needed on the last line of claim 13). 
  Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (U.S. Patent No. 7,436,205) in view of any one Iwaki et al, Zama et al, Mamidipaka, Furusawa et al, Hamada et al and Kumata (all six of these secondary references being discussed in paragraph four of the previous office action mailed on 11/20/20).
	 As to claim 1, Tada discloses, in figure 20,
	a semiconductor device comprising:
	a first wiring (the wiring connected to the source terminal of transistor P1) to which a power supply potential (Vcc) is to be supplied;
	a second wiring (the wiring connected to the source terminal of transistor Q2) to which a ground potential (GND) is to be supplied;
	a logic circuit block (L1) including a power supply node (VA) a ground node (VB), and a plurality of logic circuits (inherent within L1);
	a first switch circuit (VAC) provided between the first wiring and the power supply node, the first switch circuit being configured to receive a first standby signal (Sleep), the first switch including P-channel MOS transistors, a source-drain path of each of the P-channel MOS transistors being coupled between the first wiring and the power supply node (as indicated in the 
	a second switch circuit (VBC) provided between the ground node and the second wiring, the second switch circuit being configured to receive a second standby signal (/Sleep), the second switch circuit including N-channel MOS transistors, a source-drain path of each of the N-channel MOS transistors being coupled between the ground node and the second wiring (as indicated in the previous office actions, although only one N-channel type MOS transistor Q2 is shown in figure 20 of Tada, it would have been obvious to include a plurality of parallel-connected transistors Q2 within second switch circuit VBC, for the same reason noted above regarding the use of a plurality of parallel- connected P1 power transistors within first switch circuit VAC, a source-drain path of each of the N-channel MOS transistors being coupled between the ground node and the second wiring);

	wherein, during standby state, the N-channel MOS transistors of the second switch circuit are diode-connected based on the received second standby signal being set to high (note that in Tada’s standby state, when the second standby signal is logic high “1”, the above-noted plurality of Q2 transistors will each be diode-connected because the gate and drain terminals of each of the Q2 transistors will be shorted together when transistor 2 turns on).
	Not disclosed by Tada are limitations in claim 1 at lines 13-18 thereof, i.e., the limitations of a circuit portion and a holding circuit provided between an output of the logic circuit block and an input of the circuit portion, the holding circuit being configured to receive the first standby signal, the holding circuit having a holding function retaining the output of the logic circuit block, the power supply potential and the ground potential being supplied to the holding circuit. As noted in the previous office action, these limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, the reason being that it was old and well-known in the art before the effective filing date of the invention that the output of a logic circuit group (such as logic circuit group L1 shown in figure 20 of Tada) is typically provided to the input of a holding circuit, and then the output of such holding circuit is provided as the input to a circuit portion (note the discussion of Iwaki et al, Zama et al, Mamidipaka, Furusawa et al, Hamada et al and Kumata in paragraph four of the previous office action as six examples of this well-known concept)--the motivation for adding such a holding circuit and circuit portion to figure 20 of Tada being to 
As to claim 2, the claimed first buffer circuit is circuit LC3, the first P-channel MOS transistor and the first N-channel MOS transistor within the first buffer circuit read on transistors 3 and 4, respectively, the claimed second buffer circuit is circuit LC0, and the claimed second P-channel MOS transistor and second N-channel MOS transistor within the second buffer circuit read on transistors 1 and 2, respectively. Note also that the claimed connections of these four transistors, as set forth in claim 2, are anticipated by what is shown in figure 20 of Tada, when modified so as to include a plurality of parallel-connected P1 and Q2 transistors, as are the functional limitations set forth on the last three lines thereof.
	As to claim 3, the claimed functional limitations will be inherent during the operation of the Tada figure 20 circuitry, when modified as indicated above so as to include a plurality of parallel-connected P1 and Q2 transistors.
As to claim 5, note that holding circuits 21-23 of Kumata are D-latch circuits, as is holding circuit HTL80 of Hamada et al (and, moreover, any person having ordinary skill in the art would have easily recognized that the holding circuits of Iwaki et al, Furusawa et al, 
	As to claim 6, official notice is also taken by the examiner that the logic circuits within a logic circuit group (such as L1 of Tada) typically include P-channel and N-channel transistors with the well regions and VCC/GND biasing as recited in claim 6.
	As to claims 7 and 8, these claims are rejected using the same analysis as set forth above with regard to claims 1-3.
	As to claims 9 and 10, although not disclosed by Tada, it also would have been obvious to any person having ordinary skill in the art that logic circuit group L1 can be formed with first and second logic circuit blocks included therein where the switch circuit VBC has different numbers of parallel connected footer switches Q2, the motivation for the different number of parallel connected Q2 transistors is for situations where certain logic circuit blocks need faster operation than others (i.e., so that the logic circuit block with the greater number of header and/or footer switches will operate at higher speed than the other).
	As to claim 11, official notice is also taken by the examiner that it is old and well-known in the art that a footer switch circuit, such as switch circuit VBC shown in figure 20 of Tada, is typically formed using a plurality of parallel-connected footer switches (i.e., in Tada’s figure 20, a plurality of parallel-connected NMOS FETs Q2), where delay elements are coupled between respective gate terminals of the footer transistors, as indicated in paragraph nine of the previous office action mailed on 07/13/20.
	As to claim 12, this claim is rejected using the same analysis as set forth above with regard to claim 6.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 23, 2021